HEALY, Circuit Judge
(concurring).
I agree that the evidence sustains the finding that the Commissioner reopened the case and that it remained open for consideration when the amended claim for refund was ultimately rejected; and therefore that the taxpayer’s claim is not barred by limitation.
I think it is unnecessary to consider or decide the second question dealt with in the opinion. The taxpayer’s true net income is undoubtedly an essential factor in the determination of his liability under an assessment made pursuant to section 210 of the 1917 act. Welch v. Obispo Oil Co., 301 U.S. 190, 196, 57 S.Ct. 684, 81 L.Ed. 1033; Heiner v. Diamond Alkali Co., 288 U.S. 502, 53 S.Ct. 413, 77 L.Ed. 921. It is substantially shown that the Commissioner made no final determination of this essential factor. The matter remained in abeyance and there never has been a final determination by the Commissioner of true net income. This being so, there is no merit in the Commissioner’s second defense.